Citation Nr: 0108150	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a total disability evaluation based on 
individual unemployability due to  service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from June 1941 to April 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In those 
determinations, the RO determined that the appellant was not 
entitled to a total disability rating based on individual 
unemployability.  The appellant disagreed and this appeal 
ensued.  In March 2001, the Board found good cause to grant 
the appellant's motion to advance the claim on the Board's 
docket.


FINDINGS OF FACT

1. The appellant was granted a 90 percent evaluation for 
bilateral hearing loss in a rating decision dated 
September 1994.

2. The appellant has a 6th grade education and vocational 
training as a barber.

3. The appellant was employed as a barber from 1960 to 
1983, when he retired due to bilateral hearing loss.

4. The appellant is unable to maintain substantially 
gainful employment because of his service-connected 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on
individual unemployability (TDIU) due to a service-connected 
disability have
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2000); 38 C.F.R. §§  3.340, 3.341, 4.16, 4.18, and 4.19 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had a 90 percent disability evaluation for 
service-connected bilateral hearing loss based on an RO 
rating decision dated September 1994.  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of VA, unable to secure or follow substantially 
gainful occupation as a result of the service connected 
disabilities.  38 C.F.R. § 4.16.  Thus, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of a 
service-connected disabilities shall be rated totally 
disabled. Id.

Under the Veterans Claims Assistance Act of 2000, there is a 
duty to assist the appellant by providing a medical 
examination or obtaining a medical opinion when such an 
examination is necessary to make a decision on the claim.  
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-175, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  In the instant case, 
VA had arranged for a medical examination.  Vocational 
rehabilitation evaluations were ascertained and associated 
with the claims file.  The appellant was given notice of 
information associated with claim's file and was given an 
opportunity to comment.  In addition, the appellant's service 
medical records were associated with claim's file.  Thus, the 
Board has fulfilled its obligations under the Veterans Claims 
Assistance Act.

The record shows that a VA physician submitted a letter dated 
January 1999 to the RO stating that the appellant is unable 
to be employed secondary to his disabilities.  In March 1999, 
the RO contacted the physician for clarification regarding 
his statement.  The physician responded that although the 
appellant's hearing loss alone would not preclude employment, 
his combined hearing loss and nervousness equally contributed 
to his unemployability.  However, vocational rehabilitation 
evaluations indicate that the appellant has serious 
vocational limitations related to his ability to sustain 
substantial gainful employment as a result of bilateral 
hearing loss.  Foster v. Principi, 4 Vet. App. 35 (1993).

The appellant underwent a vocational evaluation in November 
1999.  He has a sixth grade education and underwent 
vocational training as a barber.  From 1960 to 1983, he 
worked as a licensed barber.  (The record indicates that 
appellant worked as a barber until 1983 and, in other parts, 
until 1984.  However, because any disability benefits awarded 
in the instant case would not be affected by either 1983 or 
1984, the decision herein will use the year 1983).

Medical and vocational rehabilitation records demonstrate 
that the appellant wears a hearing aid in his right ear.  He 
is deaf in the left ear.  He has difficulty hearing normal 
conversations, even in a quiet office, and depends on his son 
to understand questions.  Vocational experts opined that he 
does not appear capable of handling a work environment, 
especial one requiring hearing and responsibility.  The 
record reflects that he also experiences nervousness and 
anxiety.  One of the vocational experts opined that the 
appellant is too disabled to tolerate even part-time work.  
The record also shows that the appellant had a nonservice-
connected stroke in 1997.

The appellant submitted a VA form stating that he retired 
from his position as a barber in 1983 because of service-
connected hearing loss.  He has not engaged in substantial 
gainful employment thereafter.  Pursuant to 38 C.F.R. § 4.18, 
present unemployability may be attributed even to a static 
disability.  Even so, the record demonstrated that the 
appellant's bilateral hearing loss had not merely remained 
static, but rather deteriorated.  Indeed, he was initially 
granted a 10 percent evaluation for service-connected 
bilateral hearing loss effective April 1946, a 60 percent 
evaluation effective May 1958, and a 90 percent evaluation 
effective May 2, 1994.  Given that there is no evidence to 
contradict that appellant's statement that he retired as a 
result of his bilateral hearing loss, the appellant's 
statement that his bilateral hearing loss caused him to 
retire is credible.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) ("a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.").  On the question whether 
the appellant has 
met criteria for entitlement to a total disability evaluation 
based on individual unemployability (TDIU) due to service-
connected disability there is a balance of positive and 
negative evidence.  The negative evidence is that the RO 
reported that a VA medical doctor opined that the appellant's 
hearing loss alone was not a factor in his unemployability.  
The evidence is plainly in conflict.  However, given that the 
appellant has very severe bilateral hearing loss, a limited 
education and findings by two vocational experts that he is 
unemployable essentially because of his hearing problems, the 
benefit of the doubt is given to the appellant.  That he is 
also unemployable for other reasons is basically immaterial 
in the absence of persuasive evidence that age and/or 
disability unrelated to service are the sole reasons for his 
inability to work.    


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

